            Case 4:18-cv-01044-HSG Document 115 Filed 03/22/19 Page 1 of 3



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone: (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17

18                                UNITED STATES DISTRICT COURT

19                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
            TECHSHOP, INC., a California                 Case No: 4:18-cv-01044-HSG (JCS)
20          corporation, DORIS A. KAELIN, in her
            capacity as Chapter 7 bankruptcy trustee for
21          TECHSHOP, INC.,                              DEFENDANTS’ AND
                                                         COUNTERCLAIMANTS’ NOTICE OF
22                            Plaintiff,                 WITHDRAWAL OF DKTS. 107 AND 108
23                v.
                                                     Hearing Date: June 20, 2019, 2:00 pm
24          DAN RASURE et al.                        Pretrial Conference: April 30, 2019, 3:00 p.m.
                                                     Trial: June 3, 2019, 8:00 a.m.
25                         Defendants.               Judge: Hon. Haywood S. Gilliam Jr.
26   ______________________________________
27   AND RELATED COUNTERCLAIMS
28

                                                                Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                 DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF WITHDRAWAL OF DKTS. 107 AND 108
       Case 4:18-cv-01044-HSG Document 115 Filed 03/22/19 Page 2 of 3



 1                              NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that Defendants and Counterclaimants (“Defendants”) hereby

 4   withdraw their Administrative Motion for Leave to File Daubert Motion, Dkt. 108 in the above-

 5   captioned matter, and the associated Administrative Motion to File Under Seal, Dkt. 107.

 6   Defendants make this Notice of Withdrawal because the motions are no longer before the Court;

 7   as they have been re-filed as a Motion for Leave to File Daubert Motion, Dkt. 112, and associated

 8   Administrative Motion to File Under Seal, Dkt. 111.

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            -2-            Case No. 4:118-CV-01044-HSG (JCS)
            DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF WITHDRAWAL OF DKTS. 107 AND 108
      Case 4:18-cv-01044-HSG Document 115 Filed 03/22/19 Page 3 of 3



 1   DATED: March 22, 2019
 2

 3
                                           By       /s/ Andrea Pallios Roberts
 4                                           Ann McFarland Draper (Bar No. 065669)
                                             courts@draperlaw.net
 5                                           Draper Law Offices
                                             75 Broadway, Suite 202
 6                                           San Francisco, California 94111
                                             Telephone: (415) 989-5620
 7
                                              QUINN EMANUEL URQUHART &
 8                                            SULLIVAN, LLP
                                              Kevin P.B. Johnson (Bar No. 177129)
 9                                            kevinjohnson@quinnemanuel.com
                                              Andrea Pallios Roberts (Bar No. 228128)
10                                            andreaproberts@quinnemanuel.com
                                              555 Twin Dolphin Drive, 5th Floor
11                                            Redwood Shores, California 94065-2139
                                              Telephone:    (650) 801-5000
12                                            Facsimile:    (650) 801-5100

13                                            Ed DeFranco (Bar No. 165596)
                                              eddefranco@quinnemanuel.com
14                                            51 Madison Avenue, 22nd Floor
                                              New York, NY 10010
15                                            Telephone:   (212) 849-7000
                                              Facsimile:   (212) 849-7100
16
                                              John E. Nathan (Pro Hac Vice)
17                                            jnathan155@yahoo.com
                                              John E. Nathan LLC
18                                            1175 Park Avenue
                                              New York, NY 10128
19                                            Telephone:    (917) 960-1667

20                                            Attorneys for Defendants and Counterclaimants
21

22

23

24

25

26

27

28

                                           -3-            Case No. 4:118-CV-01044-HSG (JCS)
           DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF WITHDRAWAL OF DKTS. 107 AND 108
